DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, and 14-26 (renumbered 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions having variable tread widths (and associated methods) as a function of a measured property is known, as shown for example by Lynar (US 2013/0153082- Paragraphs 20, 22, and 35 and Figures), O’Brien (WO 2006/093479- Paragraphs 37 and 39), Fiore (US 7,066,226- Column 3, Lines 62+), and Kyle (US 2011/0030867- Paragraph 22).  In such instances, however, the prior art references of record fail to suggest, disclose, or teach a tire and associated method have the claimed combination of features/steps, including a step of adjusting a volume of a sealed cavity defined by a bellows, a first plate, and a second plate wherein said plates are distinct and separate from said bellows (plates subsequently apply a force against the inner tire surface and the rim, respectively).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 20, 2021